Fourth Court of Appeals
                                San Antonio, Texas
                                     February 17, 2017

                                   No. 04-16-00042-CV

                    Nancy WEBB, Peggy Whipple and Sharon Bramblett,
                                     Appellants

                                             v.

                                 Arturo MARTINEZ, Jr.,
                                        Appellee

                From the 81st Judicial District Court, La Salle County, Texas
                            Trial Court No. 13-08-00186-CVL
                        Honorable Donna S. Rayes, Judge Presiding


                                      ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Karen Angelini, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice


       The court has considered the appellants' amended motion for reconsideration en banc,
and the motion is DENIED.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of February, 2017.

                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court